Title: Thomas Jefferson to Thomas Ritchie, 19 June 1818
From: Jefferson, Thomas
To: Ritchie, Thomas


          
            Dear Sir
            Monticello
June 19. 18.
          
          I find it impossible to get a copy of Madison’s map without linen or rollers, and as it is indispensable to have one at the meeting of the Commissioners for the University I must pray you to get me one of those which you say can be had with linen & rollers. I should prefer one with the borders of the county counties coloured, but not the body.   the agent who has them, will roll one very securely in a plenty of strong paper, and deliver it to Capt Peyton, who knows the boats which come to Milton. he will forward it safely to me by one of them and the agent at the same time presenting this letter to mr Gibson,  and recieving payment from him so that the only trouble I mean to give you in the business is to put this letter into the hands of the agent and request an immediate execution of it. accept my salutations and assurances of great esteem & respect.
          
            Th: Jefferson
          
        